Citation Nr: 0029068	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-20 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cancer of the 
prostate.  

2.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel
INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1994 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied service 
connection for a skin disorder, to include chloracne, and 
carcinoma of the prostate.  

In a July 1999 decision, the RO granted service connection 
for chronic folliculitis.  The issue of service connection 
for chloracne remains in appellate status.   

During a hearing in September 2000, the veteran indicated 
that he was also claiming entitlement to compensation for 
carcinoma of the bladder and prostate under 38 U.S.C.A. 
§ 1151 (West 1991).  This issue is referred to the RO for 
appropriate disposition.


REMAND

                                                     I.  
Prostate Cancer

The veteran contends that service connection for carcinoma of 
the prostate is warranted.  Hr asserts that he developed 
prostate cancer as a result of exposure to Agent Orange 
during service in Vietnam.  

In support of his claim, the veteran has submitted an August 
2000 statement from a private physician.  Although the 
statement was not considered by the RO, the veteran waived 
consideration by the RO of this evidence.  38 C.F.R. 
§ 20.1304 (1999).  In that statement, the veteran's 
physician, who apparently did not participate in surgical 
removal of the veteran's bladder and prostate, indicated that 
the prostate gland was removed, but not examined thoroughly, 
and that the issue was whether or not cancer cells had spread 
from the prostate into the bladder.  The physician indicated 
that this could not be known for certain because the prostate 
was destroyed and sections were not taken with any 
description of whether there was cancer of the prostate.  
According to the physician, a prostate specific antigen study 
could have been done, which would have noted whether or not 
the veteran had prostatic cancer.  That physician also 
indicated that there "was no determination by pathological 
report of sections viewed of the prostate, and  . . . it is 
as likely as not that there was cancer within the prostate 
and no attempt to discern that."  
The opinion of the  physician appears to suggest that the 
veteran suffered from prostate cancer, which had not spread 
from the bladder into the prostate, but, instead had spread 
from the prostate into the bladder.  Because the veteran has 
undergone surgical removal of both the bladder and the 
prostate gland, examination of the veteran at this point 
would serve no purpose.  However, the evidence of associated 
with the claims file reflects that treating physicians 
determined that the veteran did not suffer from prostate 
cancer and prostate as part of the normal course of treatment 
for the veteran's bladder cancer.  

A December 1995 pathological report reflects that that 
prostate margin had no evidence of carcinoma.  The diagnoses 
associated with that report, as observed by the veteran's 
private physician, included transitional cell carcinoma of 
the bladder, grade 2 (of 4), left side, with no evidence of 
invasive carcinoma and an unremarkable prostate.  Treatment 
records, which document ongoing treatment bladder cancer, do 
not mention cancer of the prostate or suspicion thereof.  
Furthermore, the claims file contains a January 1997 letter 
from a physician apparently associated with the treatment of 
the veteran's bladder cancer.  That letter reflects that the 
veteran initially developed bladder cancer in 1992, which 
recurred on multiple occasions, thereby necessitating removal 
of the bladder.  That letter also reflects that the prostate 
is always removed in such a procedure because it is so 
intimately attached to the bladder, but that the prostate did 
not show any evidence of transitional cell carcinoma or 
prostatic adenocarcinoma.  Consistent with the January 1997 
opinion, a November 1997 opinion from another physician also 
associated with the treatment of the veteran's bladder cancer 
indicates that that prostate was surgically removed as part 
of the appropriate surgical procedure for the veteran's 
bladder cancer.   That opinion also indicates that without 
removal of the veteran's bladder, it is likely that the 
veteran's bladder cancer would have developed in the bladder 
and potentially could have invaded the prostate, implicitly 
recognizing that the prostate was at the time of surgical 
removal free of cancer.  
The RO denied service connection for prostate cancer on the 
basis that the veteran had not submitted a well grounded 
claim.  The Board finds that, in light of the recently 
submitted private medical statement suggesting that the 
veteran had prostate cancer, in view of the veteran's Vietnam 
service, and in light of 38 C.F.R. § 3.309 (e), which lists 
prostate cancer as a presumptive disease associated with 
exposure to certain herbicide agents, such as Agent Orange, 
the RO must adjudicate the claim on the merits.     

                                                      II.  
Chloracne

The veteran seeks service connection for chloracne, which he 
maintains had its onset in service.  Service connection for 
chloracne was denied by the RO in October 1994.  In September 
1995, the veteran filed a statement requesting that that RO 
obtain additional records and "make a finding of service 
connection for chloracne."  This statement was filed within 
a year of the October 1994 denial of benefits and constitutes 
a notice of disagreement.  In December 1998, the RO provided 
the veteran a statement of the case addressing whether new 
and material evidence had been submitted to reopen a claim 
for chloracne, rash, and acne, and that same month, the 
veteran filed a VA Form 9.  Notwithstanding the RO's 
determination that the October 1994 decision is now final, 
that decision was appealed, and the issue, therefore, is not 
whether new and material evidence have been submitted to 
reopen a now final claim, but whether service connection is 
warranted for a skin disorder, other than folliculitis, for 
which service connection has already been granted.  (In a 
July 1999 decision, the RO granted service connection for 
chronic folliculitis.)

In the September 1995 statement, the veteran indicated that 
he had received treatment through a physician, Dr. P., at the 
VA Medical Center (VAMC) at Reno, Nevada, on September 13, 
1995, and that the physician diagnosed chloracne that had its 
onset during military service.  Records of treatment from 
VAMC Reno for the time period in question do not appear to be 
associated with the claims file.  Any pertinent VA records of 
treatment must be obtained and associated with the claims 
file.  See Bell v. Derwinksi, 2 Vet. App. 611 (1992).  
Records identifying the presence of chloracne, if they exist, 
are pertinent to the veteran's claim and should be obtained.  

In addition, the July 1999 rating decision which granted 
service connection for folliculitis assigned a noncompensable 
evaluation.  In July 1999, after the initial rating by the RO 
of the veteran's disability, the veteran filed a statement in 
which he requested an explanation as to why he was not 
examined by a dermatologist.  In April 2000, the veteran 
submitted a statement in which he indicated that he wished an 
increased evaluation of his service-connected chronic 
folliculitis and submitted with that statement a physician's 
statement that the veteran had folliculitis on over 10 
percent of his body.  The April 2000 statement, particularly 
when read together with the veteran's prior complaints that 
he was not examined by a dermatologist, appears to be an 
expression of disagreement with the initial rating of his 
disability.  The Board finds that the veteran has filed a 
timely notice of disagreement with respect to the July 1999 
rating decision assigning a zero percent rating for 
folliculitis, and the RO should provided the veteran with a 
statement of the case addressing that issue.  See 38 C.F.R. 
§ 19.26 (1999).  Although the Board in the past has referred 
such matters to the RO for appropriate action, the United 
States Court of Appeals for Veterans Claims (Court) has now 
made it clear that the proper course of action is to remand 
the matter to the RO.  Manlincon v. West, 12, Vet. App. 238 
(1999).

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should obtain all pertinent 
records of treatment from VAMC Reno, 
Nevada, including any records of 
treatment for a skin disorder and any 
records reflecting a diagnosis of 
chloracne in 1995.  

2.  When the development requested has 
been completed, the claim of service 
connection for chloracne should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case and be afforded the appropriate time 
period to respond before the record is 
returned to the Board for further review.  

3.  With respect to the veteran's claims 
for an increased evaluation for chronic 
folliculitis, the RO should take 
appropriate action, including issuance of 
a statement of the case, on the appeal 
initiated by the veteran from its July 
1999 rating decision, which granted 
service connection for that disability 
and assigned an initial zero percent 
rating for that disability.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.

4.  The RO must adjudicate the veteran's 
claim for service connection for prostate 
cancer on the merits, considering all 
relevant evidence, to include the August 
2000 statement from a private physician.  
If the claim is denied, the RO must issue 
a supplemental statement of the case, 
addressing all of the relevant evidence, 
to include the August 2000 statement from 
a private physician.

The purpose of this REMAND is to obtain additional 
development and to comply with due process of law.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant unless he is notified.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





